Name: Commission Implementing Regulation (EU) 2018/633 of 24 April 2018 amending Implementing Regulation (EU) 2016/1800 laying down implementing technical standards with regard to the allocation of credit assessments of external credit assessment institutions to an objective scale of credit quality steps in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: financial institutions and credit;  technology and technical regulations;  management;  free movement of capital;  civil law;  trade policy;  budget
 Date Published: nan

 25.4.2018 EN Official Journal of the European Union L 105/6 COMMISSION IMPLEMENTING REGULATION (EU) 2018/633 of 24 April 2018 amending Implementing Regulation (EU) 2016/1800 laying down implementing technical standards with regard to the allocation of credit assessments of external credit assessment institutions to an objective scale of credit quality steps in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of 25 November 2009 of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular Article 109a(1) thereof, Whereas: (1) After the adoption of Commission Implementing Regulation (EU) 2016/1800 (2), five new external credit assessment institutions have been registered or certified. It is therefore necessary to amend the Annex to that Implementing Regulation in order to allocate the credit assessments of those newly registered or certified external credit assessment institutions to the objective scale of credit quality steps. (2) The registration of one external credit assessment institution has been withdrawn since the adoption of Implementing Regulation (EU) 2016/1800. That deregistered institution should therefore be removed from the Annex to that Implementing Regulation. (3) This Regulation is based on the draft implementing technical standards submitted by the European supervisory authorities (the European Banking Authority, the European Insurance and Occupational Pensions Authority and the European Securities and Markets Authority) to the Commission. (4) The European supervisory authorities have conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (3), the Insurance and Reinsurance Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1094/2010 of the European Parliament and of the Council (4), and the Securities and Markets Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (5). (5) Implementing Regulation (EU) 2016/1800 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Implementing Regulation (EU) 2016/1800 The Annex to Implementing Regulation (EU) 2016/1800 is replaced by the text in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2018. For the Commission The President Jean-Claude JUNCKER (1) Directive 2009/138/EC of 25 November 2009 of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (OJ L 335, 17.12.2009, p. 1). (2) Commission Implementing Regulation (EU) 2016/1800 of 11 October 2016 laying down implementing technical standards with regard to the allocation of credit assessments of external credit assessment institutions to an objective scale of credit quality steps in accordance with Directive 2009/138/EC of the European Parliament and of the Council (OJ L 275, 12.10.2016, p. 19). (3) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). (4) Regulation (EU) No 1094/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Insurance and Occupational Pensions Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/79/EC (OJ L 331, 15.12.2010, p. 48). (5) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/77/EC (OJ L 331, 15.12.2010, p. 84). ANNEX ANNEX Allocation of credit assessments of external credit assessment institutions to an objective scale of credit quality steps Credit quality step 0 1 2 3 4 5 6 AM Best Europe-Rating Services Ltd Long-term issuer credit ratings scale aaa aa+, aa, aa- a+, a, a- bbb+, bbb, bbb- bb+, bb, bb- b+, b, b- ccc+, ccc, ccc-, cc, c, rs Long-term debt ratings scale aaa aa+, aa, aa- a+, a, a- bbb+, bbb, bbb- bb+, bb, bb- b+, b, b- ccc+, ccc, ccc-, cc, c, d Financial strength ratings scale A++, A+ A, A- B++, B+ B, B- C++, C+ C, C-, D, E, F, S Short-term ratings scale AMB-1+ AMB-1- AMB-2, AMB-3 AMB- 4 ARC Ratings S.A. Medium- and long-term issuers rating scale AAA AA A BBB BB B CCC, CC, C, D Medium- and long-term issues rating scale AAA AA A BBB BB B CCC, CC, C, D Short-term issuers rating scale A-1+ A-1 A-2, A-3 B, C, D Short-term issues rating scale A-1+ A-1 A-2, A-3 B, C, D ASSEKURATA Assekuranz Rating-Agentur GmbH Long-term credit rating scale AAA AA A BBB BB B CCC, CC/C, D Short-term corporate rating scale A++ A B, C, D Axesor S.A. Global rating scale AAA AA A BBB BB B CCC, CC, C, D, E Banque de France Global long-term issuer credit ratings scale 3++ 3+, 3 4+ 4, 5+ 5, 6 7, 8, 9, P BCRA  Credit Rating Agency AD Bank long-term ratings scale AAA AA A BBB BB B C, D Insurance long-term ratings scale iAAA iAA iA iBBB iBB iB iC, iD Corporate long-term ratings scale AAA AA A BBB BB B CCC, CC, C, D Municipality long-term ratings scale AAA AA A BBB BB B CCC, CC, C, D Issue long-term ratings scale AAA AA A BBB BB B CCC, CC, C, D Bank short-term ratings scale A-1+ A-1 A-2, A-3 B, C, D Corporate short-term ratings scale A-1+ A-1 A-2, A-3 B, C, D Municipality short-term ratings scale A-1+ A-1 A-2, A-3 B, C, D Issue short-term rating scale A-1+ A-1 A-2, A-3 B, C, D Capital Intelligence International long-term issuer rating scale AAA AA A BBB BB B C, RS, SD, D International long-term issue rating scale AAA AA A BBB BB B CCC, CC, C, D International short-term issuer rating scale A-1+ A-1 A-2, A-3 B, C, D International short-term issue rating scale A-1+ A-1 A-2, A-3 B, C, D Cerved Rating Agency S.p.A. Corporate long-term rating scale A1.1 A1.2, A1.3 A2.1, A2.2, A3.1 B1.1, B1.2 B2.1, B2.2 C1.1 C1.2, C2.1 Creditreform Ratings AG Long-term rating scale AAA AA A BBB BB B C, D CRIF S.p.A. Global long-term rating scale AAA AA A BBB BB B CCC, D1, D2 Dagong Europe Credit Rating Long-term credit rating scale AAA AA A BBB BB B CCC, CC, C, D Short-term credit rating scale A-1 A-2, A-3 B, C, D DBRS Ratings Limited Long-term obligations rating scale AAA AA A BBB BB B CCC, CC, C, D Commercial paper and short-term debt rating scale R-1 H, R-1 M R-1 L R-2, R-3 R-4, R-5, D Claims paying ability rating scale IC-1 IC-2 IC-3 IC-4 IC-5 D Egan-Jones Ratings Co. Long-term credit rating scale AAA AA A BBB BB B CCC, CC, C, D Short-term credit rating scale A-1+ A-1 A-2 A-3, B, C, D Euler Hermes Rating GmbH Global long-term rating scale AAA AA A BBB BB B CCC, CC, C, SD, D European Rating Agency, a.s. Long-term rating scale AAA, AA, A BBB BB B CCC, CC, C, D Short-term rating scale S1 S2 S3, S4, NS EuroRating Sp. z o.o. Global long-term rating scale AAA AA A BBB BB B CCC, CC, C, D Fitch France S.A.S., Fitch Deutschland GmbH, Fitch Italia S.p.A., Fitch Polska S.A., Fitch Ratings EspaÃ ±a S.A.U., Fitch Ratings Limited UK, Fitch Ratings CIS Limited Long-term issuer credit ratings scale AAA AA A BBB BB B CCC, CC, C, RD, D Corporate finance obligations  Long-term ratings scale AAA AA A BBB BB B CCC, CC, C Long-term international IFS ratings scale AAA AA A BBB BB B CCC, CC, C Short-term rating scale F1+ F1 F2, F3 B, C, RD, D Short-term IFS ratings scale F1+ F1 F2, F3 B, C GBB-Rating Gesellschaft fÃ ¼r BonitÃ ¤tsbeurteilung mbH Global long-term rating scale AAA AA A, BBB BB B CCC, CC, C, D HR Ratings de MÃ ©xico, S.A. de C.V. Global long-term rating scale HR AAA(G) HR AA(G) HR A(G) HR BBB(G) HR BB(G) HR B(G) HR C(G), HR D (G) Global short-term rating scale HR+1(G) HR1(G) HR2(G) HR3(G) HR4(G), HR5(G), HR D(G) ICAP Group S.A. Global long-term rating scale AA, A BB, B C, D E, F G, H INC Rating Sp. z o.o. Long-term issuer credit rating scale AAA AA A BBB BB B CCC, CC, C, D Japan Credit Rating Agency Ltd Long-term issuer ratings scale AAA AA A BBB BB B CCC, CC, C, LD, D Long-term issue ratings scale AAA AA A BBB BB B CCC, CC, C, D Short-term issuer ratings scale J-1+ J-1 J-2 J-3, NJ, LD, D Short-term issue credit ratings scale J-1+ J-1 J-2 J-3, NJ, D Kroll Bond Rating Agency Long-term credit rating scale AAA AA A BBB BB B CCC, CC, C, D Short-term credit rating scale K1+ K1 K2, K3 B, C, D modeFinance S.r.l. Global long-term rating scale A1 A2 A3 B1 B2 B3 C1, C2, C3, D Moody's Investors Service Cyprus Ltd, Moody's France S.A.S., Moody's Deutschland GmbH, Moody's Italia S.r.l., Moody's Investors Service EspaÃ ±a S.A., Moody's Investors Service Ltd Global long-term rating scale Aaa Aa A Baa Ba B Caa, Ca, C Bond fund rating scale Aaa-bf Aa-bf A-bf Baa-bf Ba-bf B-bf Caa-bf, Ca-bf, C-bf Global short-term rating scale P-1 P-2 P-3 NP Rating-Agentur Expert RA GmbH International credit rating scale AAA AA A BBB BB B CCC, CC, C, D, E International reliability rating scale AAA AA A BBB BB B CCC, CC, C, D, E Scope Ratings AG Global long-term rating scale AAA AA A BBB BB B CCC, CC, C, D Global short-term rating scale S-1+ S-1 S-2 S-3, S-4 Spread Research International long-term rating scale AAA AA A BBB BB B CCC, CC, C, D Standard & Poor's Credit Market Services France S.A.S., Standard & Poor's Credit Market Services Italy S.r.l., Standard & Poor's Credit Market Services Europe Limited Long-term issuer credit ratings scale AAA AA A BBB BB B CCC, CC, R, SD/D Long-term issue credit ratings scale AAA AA A BBB BB B CCC, CC, C, D Insurer financial strength ratings scale AAA AA A BBB BB B CCC, CC, SD/D, R Fund credit quality ratings scale AAAf AAf Af BBBf BBf Bf CCCf Mid market evaluation ratings scale MM1 MM2 MM3, MM4 MM5, MM6 MM7, MM8, MMD Short-term issuer credit ratings scale A-1+ A-1 A-2, A-3 B, C, R, SD/D Short-term issue credit ratings scale A-1+ A-1 A-2, A-3 B, C, D The Economist Intelligence Unit Ltd Sovereign rating band scale AAA AA A BBB BB B CCC, CC, C, D